         Case 1:18-cv-06804-ER Document 37 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NAMEL NORRIS,
                                 Plaintiﬀ,

                   – against –
                                                                      ORDER
 JOHN-PHIL TAVERN CORP., a New
                                                                 18 Civ. 6804 (ER)
 York corporation, d/b/a PARNELL’S
 BAR & RESTAURANT, and EAST 53
 ST. OPERATING LLC, a New York
 limited liability company,
                                 Defendants.


RAMOS, D.J.:

         �e Court having been advised that the parties have reached a settlement in

principle, it is ORDERED that the above-entitled action be and hereby is discontinued,

without costs to either party, subject to reopening should the settlement not be

consummated within ninety (90) days of the date hereof.

         Any application to reopen must be ﬁled within ninety (90) days of this Order;

any application to reopen ﬁled thereafter may be denied solely on that basis. Further, the

parties are advised that if they wish the Court to retain jurisdiction in this matter for
purposes of enforcing any settlement agreement, they must submit the settlement

agreement to the Court within the next ninety (90) days with a request that the agreement

be “so ordered” by the Court.


It is SO ORDERED.


Dated:     April 12, 2021
           New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
